Citation Nr: 1520334	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO. 13-22 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral lower extremity peripheral vascular disease (PVD), to include as secondary to service-connected angiosarcoma and as due to herbicide exposure in service.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1968 to January 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

A September 2012 contact form reflects that the Veteran clarified his claim of service connection for bilateral lower extremity PVD, indicating that he was claiming it as directly related to service, as secondary to his angiosarcoma or treatment therefor, and as due to herbicide exposure. The title page has been updated to reflect all of the theories of entitlement raised thus far. 

The Veteran in his August 2013 substantive appeal broadened his claim to one for lower extremity problems, "be it [PVD] or peripheral neuropathy." While this would potentially warrant expansion of the claim to include peripheral neuropathy, service connection for lower extremity peripheral neuropathy was granted in October 2012. Therefore, as peripheral neuropathy is already service connected, the claim will not be expanded to encompass this disability, and will remain a claim for service connection for bilateral lower extremity PVD only.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007). In this case, the examiner who provided the October 2012 VA examination indicated that the Veteran's bilateral lower extremity PVD was not causally related to his angiosarcoma or the chemotherapy used to treat it, which goes to the issue of causation for the purposes of secondary service connection. However, the examiner did not specifically indicate whether the Veteran's bilateral lower extremity PVD had been aggravated by the angiosarcoma or its treatment, or whether the bilateral lower extremity PVD was directly related to his active duty service. See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013); Allen v. Brown, 7 Vet. App. 439 (1995). As such, the examination as to the issues of secondary and direct service connection is inadequate and the Board must remand for an addendum opinion so that these issues can be addressed.

While on remand, appropriate efforts must be made to obtain any records, whether VA or private, identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After undertaking the development listed above to the extent possible, obtain an addendum opinion from the examiner who provided the October 2012 VA examination, or another appropriate medical professional if the examiner is unavailable. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled. After reviewing the claims file, the reviewer should answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that the bilateral lower extremity peripheral vascular disease (PVD) was caused by the service-connected angiosarcoma, to include any treatment therefor such as chemotherapy?

b) If the angiosarcoma did not cause the bilateral lower extremity PVD, is it at least as likely as not (a fifty percent probability or greater) that the PVD was aggravated (permanently worsened beyond its natural progression) by the angiosarcoma, to include treatment such as chemotherapy?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the PVD by the service-connected disability.

c) If not, is it at least as likely as not (a fifty percent probability or greater) that the bilateral lower extremity PVD is otherwise causally related to his active duty service, to include as a result of presumed exposure to herbicides while serving in Vietnam?

A detailed rationale for the opinion must be provided. If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




